[bofiholdinginc683421a624001.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 SIXTH AMENDMENT THIS
SIXTH AMENDMENT (the "Amendment") is made and entered into as of
[[FinalExecutionDate]]May 14, 2018 , by and between 4350 LA JOLLA VILLAGE LLC, a
Delaware limited liability company (“Landlord”), and BOFI HOLDING, INC., a
Delaware corporation (“Tenant”). RECITALS A. Landlord and Tenant are parties to
that certain lease dated November 30, 2011, which lease has been previously
amended by a First Amendment to Lease dated May 10, 2012, a Second Amendment
dated March 6, 2013, a Third Amendment dated May 21, 2013, a Fourth Amendment
dated December 22, 2014 and a Fifth Amendment dated June 18, 2015 (collectively,
the "Lease"). Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 76,143 rentable square feet (the “Premises”)
described as Suite Nos. 100, 140, 200, 210, 220, 400, 410, 600 and 700 on the
1st, 2nd, 4th, 6th and 7th floors of the building located at 4350 La Jolla
Village Drive, San Diego, California (the "Building"). B. The Lease by its terms
shall expire on June 30, 2020 ("Prior Expiration Date"), and the parties desire
to extend the Term of the Lease, all on the following terms and conditions. NOW,
THEREFORE, in consideration of the above recitals which by this reference are
incorporated herein, the mutual covenants and conditions contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows: I. Extension. The Term of
the Lease is hereby extended and shall expire on June 30, 2030 ("Extended
Expiration Date"), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Term commencing the day immediately following the
Prior Expiration Date ("Extension Date") and ending on the Extended Expiration
Date shall be referred to herein as the "Extended Term". II. Basic Rent. As of
the Extension Date, the schedule of Basic Rent payable with respect to the
Premises during the Extended Term is the following: Months of Term or Period
Monthly Rate Per Monthly Basic Rent Square Foot 7/1/20-6/30/21 $3.30 $251,272.00
7/1/21-6/30/22 $3.42 $260,409.00 7/1/22-6/30/23 $3.54 $269,546.00 7/1/23-6/30/24
$3.66 $278,683.00 7/1/24-6/30/25 $3.79 $288,582.00 7/1/25-6/30/26 $3.92
$298,481.00 7/1/26-6/30/27 $4.06 $309,141.00 7/1/27-6/30/28 $4.20 $319,801.00
7/1/28-6/30/29 $4.35 $331,222.00 7/1/29-6/30/30 $4.50 $342,644.00 All such Basic
Rent shall be payable by Tenant in accordance with the terms of the Lease.
Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in monetary default beyond any applicable notice and cure periods
under the Lease, Tenant shall be entitled to an abatement of 3 full calendar
months of Basic Rent in the aggregate amount of $753,816.00 (i.e. $251,272.00
per month) (the “Abated Basic Rent”) for the period commencing August 1, 2020
and ending October 31, 2020 (the “Abatement Period”). If Tenant defaults at any
time during the Term and fails to cure such default within any applicable cure
period under the Lease, and the Lease is properly terminated by Landlord, all
unamortized Abated Basic Rent (i.e. based upon the amortization of the Abated
Basic Rent in equal monthly amounts during the Extended Term, without interest)
shall immediately become due and payable. The payment by Tenant of the Abated
Basic Rent in the event of a default shall not limit or affect any of Landlord's
other rights, pursuant to the Lease or at law or in equity. Only Basic Rent
shall be abated during the Abatement Period and all other additional rent and
other costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of the Lease. III. Building Costs and Property Taxes.
A. Effective as of the Extension Date, Item 7 of Article 1 of the Lease, as
amended, shall be deleted in its entirety and the following shall be substituted
in lieu thereof: IOPLEGAL-4-44 5/11/18 - Lease 231700, Amendment 247645 - 4.1 1



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624002.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 “Property Tax Base:
The Property Taxes per rentable square foot incurred by Landlord and
attributable to the twelve month period ending June 30, 2021 (the “Base Year”).
Building Cost Base: The Building Costs per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2021.
Expense Recovery Period: Every twelve (12) month period during the Term (or
portion thereof during the first and last Lease years) ending June 30.”
Notwithstanding the foregoing, Tenant shall not be obligated to pay Tenant’s
proportionate share of Operating Expense excess for the 12 month period
commencing as of the Extension Date. B. In addition. Section 4.2(a) of the Lease
shall be deleted in its entirety and the following shall be substituted in lieu
thereof: “(a) Tenant shall compensate Landlord, as additional rent, for Tenant’s
proportionate shares of “Building Costs” and “Property Taxes,” as those terms
are defined below, for each Expense Recovery Period incurred by Landlord in the
operation of the Building and Project during the Term that exceed the Building
Cost Base and the Property Tax Base. Property Taxes and Building Costs are
mutually exclusive and shall be billed separately. Tenant’s proportionate share
of Property Taxes shall mean that portion of any Operating Expenses determined
by multiplying the cost of such item by a fraction, the numerator of which is
the Floor Area of Premises and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the Floor
Area of the Building as defined in Item 8 of the Basic Lease Provisions, for
expenses determined by Landlord to benefit or relate substantially to the
Building rather than the entire Project, or (ii) all or some of the buildings in
the Project, for expenses determined by Landlord to benefit or relate
substantially to all or some of the buildings in the Project rather than any
specific building. Tenant acknowledges Landlord’s rights to make changes or
additions to the Building and/or Project from time to time pursuant to Section
6.5 of the Lease, in which event the total rentable square footage within the
Building and/or Project may be reasonably adjusted provided that the basis of
any such adjustment is provided to Tenant in advance for Tenant’s review, and
that Landlord shall reasonably cooperate with Tenant in answering questions
regarding such adjustment and revising such adjustment to the extent that Tenant
raises reasonable objections thereto. For convenience of reference, Property
Taxes and Building Costs may sometimes be collectively referred to as “Operating
Expenses”. IV. Additional Security Deposit. No additional security deposit shall
be required in connection with this Amendment. V. Improvements to Premises. A.
Condition of Premises. Tenant is in possession of the Premises and accepts the
same "as is" without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment or
the Lease. B. Tenant Improvements. Landlord hereby agrees to complete the Tenant
Improvements for the Premises in accordance with the provisions of Exhibit A,
Work Letter, attached hereto. VI. Parking. Notwithstanding any contrary
provision in Exhibit F to the Lease, “Parking,” effective as of the Extension
Date, Landlord shall lease to Tenant, and Tenant shall lease from Landlord, (i)
360 unreserved parking passes at the rate of $50.00 per pass, per month for the
period commencing on the Extension Date and ending June 30, 2025, and Landlord’s
scheduled parking rates not to exceed $75.00 per unreserved parking pass, per
month, and (ii) 2 reserved parking passes per month at the rate of $150.00
through the Extended Term. Notwithstanding the foregoing and subject to Landlord
availability, Tenant may convert up to 8 unreserved parking passes to reserved
parking passes at Landlord’s then scheduled rates upon 30 days prior written
notice to Landlord. Thereafter, the parking charge shall be at Landlord’s
scheduled parking rates from time to time. VII. SDN List. Each Party hereby
represents and warrants to the other that neither Party nor any officer,
director, employee, partner, member or other principal of such Party
(collectively, "Subject Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). VIII. Other Pertinent
Provisions. Landlord and Tenant agree that, effective as of the date of this
Amendment (unless different effective date(s) is/are specifically referenced in
this Section), the Lease shall be amended in the following additional respects:
IOPLEGAL-4-44 5/11/18 - Lease 231700, Amendment 247645 - 4.1 2



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624003.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 A. Right of First
Refusal. Provided Tenant is not then in monetary default hereunder beyond any
applicable cure period, and provided further that Tenant is occupying the entire
Premises and has not assigned its interest in the Lease or then currently
subletting more than one (1) full floor of the Building (except in connection
with an assignment of this Lease to a Tenant Affiliate as described in Section
9.1(f) of the Lease), Tenant shall have a one-time right (“First Refusal Right”)
to lease, during the Extended Term of the Lease, each of the following: (i)
approximately 10,458 rentable square feet of office space known as Suite No. 800
in the Building , (ii) 2,519 rentable square feet of office space known as Suite
No. 850 in the Building, and (iii) approximately 6,082 rentable square feet of
office space known as Suite No. 888 in the Building, all shown on the attached
Exhibit B (collectively, the “First Right Space”) in accordance with and subject
to the provisions of this Section. Following the receipt by Landlord of a bona
fide letter of intent, request for proposal or other written expression of
interest to lease the First Right Space, then provided Landlord intends to
pursue such leasing opportunity, Landlord shall give Tenant written notice
(“First Right Notice”) of the basic economic terms, including but not limited to
the Basic Rent, term, operating expense base, security deposit, parking (based
on 4 unreserved parking passes per 1,000 usable square feet leased) and tenant
improvement allowance (collectively, the “Economic Terms”), upon which Landlord
intends to lease such First Right Space to the applicable third party; provided
that the Economic Terms shall exclude brokerage commissions and other Landlord
payments that do not directly inure to the tenant’s benefit. It is understood
that should Landlord intend to lease other office space in addition to the First
Right Space as part of a single transaction, then the First Right Notice shall
so provide and all such space shall collectively be subject to the following
provisions. Within 5 business days after receipt of the First Right Notice,
Tenant may, by written notice to Landlord, elect to lease all, but not less than
all, of the space specified in the First Right Notice (the “Designated First
Right Space”) upon such Economic Terms and the same non-Economic Terms as set
forth in this Lease. In the event that Tenant does not timely commit in writing
to lease the Designated First Right Space on the foregoing terms, then Landlord
shall be free to lease same thereafter without any constraint, and Tenant shall
have no further rights to any such Designated First Right Space. Should Tenant
timely elect to lease the Designated First Right Space, then Landlord shall
promptly prepare and deliver to Tenant an amendment to this Lease consistent
with the foregoing, and Tenant shall execute and return same to Landlord within
10 business days. Tenant’s failure to timely return the amendment shall entitle
Landlord to specifically enforce Tenant’s commitment to lease the Designated
First Right Space, to lease such space to a third party without any obligation
pursuant to this Section, and/or to pursue any other available legal remedy.
Notwithstanding the foregoing, it is understood that Tenant’s First Refusal
Right shall be subject to any extension or expansion rights previously granted
by Landlord to any third party tenant in the Building, as well as to any
extension rights (but not expansion rights or new leases) which may hereafter be
granted by Landlord to any third party tenant occupying the First Right Space or
any portion thereof, and Landlord shall in no event be obligated to initiate
this First Refusal Right prior to leasing any portion of the First Right Space
to the then-current occupant thereof. Tenant’s rights under this Section shall
be personal to the original Tenant named in this Lease and may not be assigned
or transferred (except in connection with an assignment of this Lease to a
Tenant Affiliate as described in Section 9.1(f) of the Lease). Any other
attempted assignment or transfer shall be void and of no force or effect. Time
is specifically made of the essence of this Section. In the event Tenant
declines to lease the First Right Space, but the lease with the prospective
First Right Space tenant is not executed within 6 months after the date on which
Tenant so declined to lease the First Right Space, then any future agreed-upon
letter of intent, request for proposal or other written expression of interest
with the same prospective First Refusal Right tenant shall again be subject to
this First Refusal Right such that Landlord would be obligated to submit a First
Right Notice with respect to the prospective First Refusal Right tenant and
Tenant shall then have 5 business days in which to respond to such First Right
Notice B. Conditional Must Take Space. In addition to the initial Premises and
provided the existing Tenant surrenders the Must Take Space (hereinafter
defined) on or about August 31, 2019, Tenant shall lease, for a term equal to
the then unexpired portion of the Term of this Lease, Suite No. 450/460 in the
Building comprising approximately 7,656 rentable square feet (6,405 usable
square feet) shown on the attached Exhibit C (the "Must Take Space"), whereupon
the Must Take Space shall be deemed a part of the Premises. Tenant's leasing of
the Must Take Space shall be subject to all of the terms of this Lease except
that: (i) the term of the Must Take Space (the “Commencement Date for the Must
Take Space”) shall commence on the earlier of (a) 120 days following the date
Landlord delivers the subject Premises to Tenant for the purpose of performing
Tenant Improvements or (b) the date Tenant commences business activities in the
Must Take Space; (ii) the Basic Rent shall be at the same rate per rentable
square foot, including subsequent adjustments, that Tenant is then paying from
time to time for the original Premises, provided that if the Commencement Date
for the Must Take Space commences prior to the Extension Date than the Monthly
Rate per Square Foot shall be $3.30; (iii) the Base Year shall be the same Base
Year as the original Premises, (iv) IOPLEGAL-4-44 5/11/18 - Lease 231700,
Amendment 247645 - 4.1 3



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624004.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 effective as of the
Commencement Date for the Must Take Space, Landlord shall lease to Tenant, and
Tenant shall be obligated to lease from Landlord, an additional 4 unreserved
parking passes per 1,000 usable square feet leased at same rates as the parking
passes for the original Premises, (v) Landlord shall provide a tenant
improvement allowance equal to $65.00 per rentable square feet leased; and (vi)
the tenant improvements for the Must Take Space shall be completed in accordance
with the terms and conditions of the attached Work Letter attached hereto as
Exhibit A. Upon request by Landlord, Tenant shall promptly memorialize in
writing the actual Commencement Date and other pertinent terms for the Must Take
Space. C. Expansion Option. Tenant shall have the option (the "Expansion
Option") to lease Suite No. 500 on the 5th floor of the Building containing
approximately 19,059 rentable square feet of rentable area shown on Exhibit D to
this Lease (the "Expansion Space") if: (a) Landlord receives written notice (the
"Expansion Notice") from Tenant of the exercise of its Expansion Option on or
before April 30, 2020; (b) Tenant is not in monetary default under the Lease
beyond any applicable cure periods at the time that Landlord receives the
Expansion Notice; (c) no part of the Premises is sublet (except in connection
with an assignment of this Lease to a Tenant Affiliate as described in Section
9.1(f) of the Lease) at the time Landlord receives the Expansion Notice; and (d)
the Lease has not been assigned (except to a Tenant Affiliate as described in
Section 9.1(f) of the Lease) prior to the date that Landlord receives the
Expansion Notice. The initial annual Basic Rent rate per rentable square foot
for the Expansion Space shall be the same as the Basic Rent rate per rentable
square foot for the original Premises on the date the term for the Expansion
Space commences. The Basic Rent rate for the Expansion Space shall increase at
such times and in such amount as Basic Rent for the initial Premises, it being
the intent of Landlord and Tenant that the Basic Rent rate per rentable square
foot for the Expansion Space shall always be the same as the Basic Rent rate per
rentable square foot for the original Premises. Basic Rent attributable to the
Expansion Space shall be payable in monthly installments in accordance with the
terms and conditions of the Lease. Tenant shall pay Operating Expenses for the
Expansion Space on the same terms and conditions set forth in the Lease,
including the same Base Year that is applicable to the original Premises, and
Tenant's proportionate share shall increase appropriately to account for the
addition of the Expansion Space. Tenant shall be entitled to receive an
improvement allowance equal to $35.00 (the "Improvement Allowance") per square
foot of rentable area in the Expansion Space leased by Tenant. Tenant shall be
obligated to lease from Landlord, an additional 4 unreserved parking passes per
1,000 usable square feet leased at the same rates as the parking passes for the
original Premises. The term for the Expansion Space shall commence 120 days
following the date Landlord delivers the subject Premises to Tenant for the
purpose of performing Tenant Improvements or (b) the date Tenant commences
business activities in the Expansion Space, and shall end, unless sooner
terminated pursuant to the terms of the Lease, on the Expiration Date of the
Lease, it being the intention of the parties hereto that the term for the
Expansion Space and the Term for the initial Premises shall be coterminous.
Tenant acknowledges that the Expansion Space is currently subleased by Colliers
International CA, LLC pursuant to a master lease between Landlord and Cassidy
Turley Commercial Real Estate Services, Inc. pursuant to the terms of a lease
dated June 23, 2009, as the same may be amended from time to time (the "Existing
Lease"). Notwithstanding anything herein to the contrary, if the Existing Lease
terminates (or the existing tenant's right to possession is terminated) prior to
its stated expiration date due to a default by the tenant under the Existing
Lease, Landlord, at its option, may provide Tenant with written notice of such
prior termination (the "Prior Termination Notice"). If Landlord provides Tenant
with a Prior Termination Notice, Tenant shall have the option to lease the
Expansion Space in accordance with the terms and conditions set forth above,
except that the Expansion Notice shall be due within 30 days after the date of
Landlord's Prior Termination Notice, and the commencement date for such
Expansion Space shall be the earlier of 120 days following the date Landlord
obtains possession of the Expansion Space from the existing tenant under the
Existing Lease or the date Tenant commences business activities in the Expansion
Space. If Tenant does not provide Landlord with an Expansion Notice within such
30 day period or if Tenant is not entitled to exercise its Expansion Option due
to a violation of one of the conditions set forth above, Tenant's Expansion
Option shall be deemed to be null and void and Tenant shall have no further
rights to lease the Expansion Space hereunder. Landlord warrants that existing
tenant does not have a renewal right in its existing lease. If Tenant is
entitled to and properly exercises the Expansion Option, Landlord shall prepare
an amendment (the "Expansion Amendment") to reflect the commencement date of the
term for the Expansion Space and the changes in Basic Rent, Floor Area of
Premises, Tenant's proportionate share and other appropriate terms. A copy of
the Expansion Amendment shall be sent to Tenant within a reasonable time after
Landlord’s IOPLEGAL-4-44 5/11/18 - Lease 231700, Amendment 247645 - 4.1 4



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624005.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 receipt of the
Expansion Notice, and Tenant shall execute and return the Expansion Amendment to
Landlord within 15 days thereafter, but an otherwise valid exercise of the
Expansion Option shall be fully effective whether or not the Expansion Amendment
is executed. D. Right to Extend. Section 3.5 of the Lease shall remain in full
force and effect during the Extended Term, provided that the first paragraph
shall be deleted and the following shall be substituted in lieu thereof:
“Provided (i) that Tenant has validly extended its lease pursuant to Section 3.5
of that certain lease dated May____________, 14 2018 between Pacifica Tower LLC
and Tenant, as amended, with respect to certain premises located at 4365 La
Jolla Village Drive, San Diego, CA, (ii) is not in monetary default beyond any
applicable notice (actually provided and properly received by Tenant) and cure
period under any provision of this Lease at the time of exercise of the
extension right granted herein, and (iii) that Tenant has not assigned or is
then subletting more than thirty (30%) of the Premises (except in connection
with an assignment of this Lease to a Tenant Affiliate as described in Section
9.1(f) hereof), Tenant may extend the Term of this Lease for two (2) consecutive
periods of sixty (60) months each. Tenant shall exercise its right to extend the
Term by and only by delivering to Landlord, not less than twelve (12) months nor
more than fifteen (15) months prior to the expiration date of the then
applicable Term, Tenant’s written notice of its intent to extend (the “Exercise
Notice”). Should Tenant fail timely to deliver the Exercise Notice, then this
extension right (and any future extension right granted herein) shall thereupon
lapse and be of no further force or effect. ” E. Subordination. Notwithstanding
the foregoing, Landlord shall use reasonable efforts in good faith to obtain
from its current lender (the “Current Mortgagee”), for the benefit of Tenant, a
subordination and non-disturbance agreement form and shall use reasonable
efforts in good faith to promptly obtain a non-disturbance, subordination and
attornment agreement containing similar provisions for the benefit of Tenant
from any future mortgagee. Landlord represents that, as of the effective date
hereof, the Current Mortgagee is the sole holder of any lien that is superior to
this Lease. "Reasonable efforts" of Landlord shall not require Landlord to incur
any cost, expense or liability to obtain such agreement, it being agreed that
Tenant shall be responsible for any fee or review costs charged by the
Mortgagee, not to exceed $5,000. Upon request of Landlord, Tenant will execute
the Mortgagee’s commercially reasonable form of non- disturbance, subordination
and attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord's failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder. F. Building Top Sign. Tenant’s Building Top Sign as
described in Section VIII.B. of the Second Amendment shall be null and void and
of no further force and effect. G. Deleted Provisions. Section 2.4 (Right of
First Offer), as amended, and Section VIII.B. (Right to Alternate Premises) of
the First Amendment shall be deleted in their entirety and of no further force
or effect. IX. GENERAL. A. Effect of Amendments. The Lease shall remain in full
force and effect except to the extent that it is modified by this Amendment. B.
Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Amendment. C.
Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original. D. Defined Terms. All
words commencing with initial capital letters in this Amendment and defined in
the Lease shall have the same meaning in this Amendment as in the Lease, unless
they are otherwise defined in this Amendment. IOPLEGAL-4-44 5/11/18 - Lease
231700, Amendment 247645 - 4.1 5



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624006.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 E. Authority. If a
Party is a corporation, limited liability company or partnership, or is
comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms. F. California Certified Access Specialist Inspection. Pursuant to
California Civil Code § 1938, Landlord hereby states that the Premises have not
undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52(a)(3)). Pursuant to Section 1938 of the California
Civil Code, Landlord hereby provides the following notification to Tenant: "A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction related
accessibility standards within the premises." If Tenant requests to perform a
CASp inspection of the Premises, Tenant shall, at its cost, retain a CASp
approved by Landlord (provided that Landlord may designate the CASp, at
Landlord’s option) to perform the inspection of the Premises at a time agreed
upon by the parties. Tenant shall provide Landlord with a copy of any report or
certificate issued by the CASp (the "CASp Report") and Tenant shall, at its
cost, promptly complete any modifications necessary to correct violations of
construction related accessibility standards identified in the CASp Report,
notwithstanding anything to the contrary in this Lease. Tenant agrees to keep
the information in the CASp Report confidential except as necessary for the
Tenant to complete such modifications. G. Attorneys' Fees. The provisions of the
Lease respecting payment of attorneys' fees shall also apply to this Amendment.
H. Brokers. Article XVIII of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Newmark Grubb Knight Frank / Atlanta (“Tenant’s
Broker”) is the agent of Tenant exclusively. By the execution of this Amendment,
each of Landlord and Tenant hereby acknowledge and confirm (a) receipt of a copy
of a Disclosure Regarding Real Estate Agency Relationship conforming to the
requirements of California Civil Code 2079.16, and (b) the agency relationships
specified herein, which acknowledgement and confirmation is expressly made for
the benefit of Tenant’s Broker. By the execution of this Amendment, Landlord and
Tenant are executing the confirmation of the agency relationships set forth
herein. The warranty and indemnity provisions of Article XVIII of the Lease, as
amended hereby, shall be binding and enforceable in connection with the
negotiation of this Amendment. I. Execution of Amendment. Submission of this
Amendment by Landlord is not an offer to enter into this Amendment but rather is
a solicitation for such an offer by Tenant. Landlord shall not be bound by this
Amendment until Landlord has executed and delivered the same to Tenant. J.
Nondisclosure of Terms. Tenant agrees that neither Tenant nor its agents or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this Amendment or disseminate or distribute any information concerning the
terms, details or conditions hereof to any person, firm or entity without
obtaining the express written consent of Landlord. [Signature page follows]
IOPLEGAL-4-44 5/11/18 - Lease 231700, Amendment 247645 - 4.1 6



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624007.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 IN WITNESS WHEREOF,
Landlord and Tenant have duly executed this Amendment as of the day and year
first above written. LANDLORD: TENANT: 4350 LA JOLLA VILLAGE LLC, BOFI HOLDING,
INC., a Delaware limited liability company a Delaware corporation By [[Executor
1 Signature]] By [[Tenant 1 Signature]] Ray Wirta [[Executor 1 Name]] Printed
Name [[TenantAndrew 1J. Name]] Micheletti [[ExecutorPresident 1 Title Line 1]]
Title [[TenantExecutive 1 Title]] Vice President & CFO [[Executor 1 Title Line
2]] By [[Executor 2 Signature]] By [[Tenant 2 Signature]] Ray Wirta [[Executor 2
Name]] Printed Name [[TenantGregory 2Garrabrants Name]] Division[[Executor
President 2 Title Line 1]] Title [[TenantCEO 2 Title]] [[Executor 2 Title Line
2]] Office Properties [[ReviewerInitial1]] IOPLEGAL-4-44 5/11/18 - Lease 231700,
Amendment 247645 - 4.1 7



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624008.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 EXHIBIT A WORK LETTER
DOLLAR ALLOWANCE [SECOND GENERATION SPACE] The tenant improvement work (herein
“Tenant Improvements”), mutually approved by Landlord and Tenant, shall consist
of any work required to complete the Premises pursuant to plans and
specifications approved by both Landlord and Tenant. The Tenant Improvement work
shall be performed by a general contractor, mutually agreed upon by Landlord and
Tenant. Landlord shall competitively bid the construction of the Tenant
Improvements to at least three (3) general contractors, who shall bid to and
engage only Landlord approved MEP contractors. The general contractor shall
provide Landlord and Tenant with the subcontractor bids for review and mutual
approval and selection. All of the Tenant Improvement work shall be performed by
the general contractor in accordance with the procedures and requirements set
forth below. Subject to Landlord’s reasonable approval, Tenant may select the
architect, space planner, general contractor and subcontractor for the Tenant
Improvements. I. ARCHITECTURAL AND CONSTRUCTION PROCEDURES A. Tenant and
Landlord shall approve both (i) a detailed space plan for the Premises, prepared
by the architect engaged by Tenant for the work described herein (“Tenant’s
Architect”), which includes interior partitions, ceilings, interior finishes,
interior office doors, suite entrance, floor coverings, window coverings,
lighting, electrical and telephone outlets, plumbing connections, heavy floor
loads and other special requirements (“Preliminary Plan”), and (ii) an estimate,
prepared by the contractor engaged by Landlord for the work herein (“Landlord’s
Contractor”), of the cost for which Landlord will complete or cause to be
completed the Tenant Improvements (“Preliminary Cost Estimate”). Tenant shall
approve or disapprove each of the Preliminary Plan and the Preliminary Cost
Estimate by signing copies of the appropriate instrument and delivering same to
Landlord within five (5) business days of its receipt by Tenant. If Tenant
disapproves any matter, Tenant shall specify in detail the reasons for
disapproval and Landlord shall attempt to modify the Preliminary Plan and the
Preliminary Cost Estimate to incorporate Tenant’s suggested revisions in a
mutually satisfactory manner. B. On or before its approval of the Plan, Tenant
shall provide in writing to Landlord or Tenant’s Architect all specifications
and information requested by Landlord for the preparation of final construction
documents and costing, including without limitation Tenant’s final selection of
wall and floor finishes, complete specifications and locations (including load
and HVAC requirements) of Tenant’s equipment, and details of all other
non-building standard improvements to be installed in the Premises
(collectively, “Programming Information”). Tenant understands that final
construction documents for the Tenant Improvements shall be predicated on the
Programming Information, and accordingly that such information must be accurate
and complete. C. Upon Tenant’s approval of the Preliminary Plan and Preliminary
Cost Estimate and delivery of the complete Programming Information, Tenant’s
Architect and engineers shall prepare and deliver to the parties working
drawings and specifications (“Working Drawings and Specifications”), and
Landlord’s Contractor shall prepare a final construction cost estimate (“Final
Cost Estimate”) for the Tenant Improvements in conformity with the Working
Drawings and Specifications. Notwithstanding the foregoing, Landlord’s MEP
engineers shall prepare the related documents. Tenant shall have five (5)
business days from the receipt thereof to approve or disapprove the Working
Drawings and Specifications and the Final Cost Estimate; provided that Tenant
shall have the right to request changes or additions to the Working Drawings and
Specifications for the purpose of utilizing any unused portion of the Landlord
Contribution. Should Tenant disapprove the Working Drawings and Specifications
and the Final Cost Estimate, such disapproval shall be accompanied by a detailed
list of revisions. Any revision requested by Tenant and accepted by Landlord
shall be incorporated by Tenant’s Architect into a revised set of Working
Drawings and Specifications and Final Cost Estimate, and Tenant shall approve
same in writing within five (5) business days of receipt. D. In the event that
Tenant requests in writing a revision in the approved Working Drawings and
Specifications (“Change”), then provided such Change is acceptable to Landlord,
Landlord shall advise Tenant by written change order as soon as is practical of
any increase in the Completion Cost such Change would cause. Tenant shall
approve or disapprove such change order in writing within three (3) business
days following its receipt from Landlord. Tenant’s approval of a Change shall be
accompanied by Tenant’s payment of any resulting increase in the Completion Cost
if the Tenant Improvement Allowance has been fully utilized. It is understood
that Landlord shall have no obligation to interrupt or modify the Tenant
Improvement work pending Tenant’s approval of a change order. IOPLEGAL-4-44
5/11/18 - Lease 231700, Amendment 247645 - 4.1 1



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624009.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 E. It is understood
that the Preliminary Plan and the Working Drawings and Specifications, together
with any Changes thereto, shall be subject to the prior reasonable approval of
Landlord. Landlord shall identify any disapproved items within three (3)
business days (or two (2) business days in the case of Changes) after receipt of
the applicable document. In lieu of disapproving an item, Landlord may approve
same on the condition that Tenant pay to Landlord, prior to the start of
construction and in addition to all sums otherwise due hereunder, an amount
equal to the cost, as reasonably estimated by Landlord, of removing and
replacing the item upon the expiration or termination of the Lease. Should
Landlord approve work that would necessitate any ancillary Building modification
or other expenditure by Landlord, then except to the extent of any remaining
balance of the Landlord Contribution, Tenant shall, in addition to its other
obligations herein, promptly fund the cost thereof to Landlord. F. It is
understood that all or a portion of the Tenant Improvements shall be done during
Tenant’s occupancy of the Premises. In this regard, Tenant agrees to assume any
risk of injury, loss or damage which may result, except for any damage or injury
which is caused by the negligence or willful misconduct of Landlord or its
agents. Tenant further agrees that it shall be solely responsible for relocating
its office equipment and furniture in the Premises in order to protect the same
and allow for Landlord to complete the work in the Premises and that no rental
abatement shall result while the Tenant Improvements are completed in the
Premises. G. Tenant hereby designates Lisa Goodwin, Telephone No. (858)
649-2510, email address lgoodwin@bofifederalbank, as its representative, agent
and attorney-in-fact for the purpose of receiving notices, approving submittals
and issuing requests for Changes, and Landlord shall be entitled to rely upon
authorizations and directives of such person(s) as if given directly by Tenant.
Tenant may amend the designation of its construction representative(s) at any
time upon delivery of written notice to Landlord. II. COST OF TENANT
IMPROVEMENTS A. Landlord shall complete, or cause to be completed, the Tenant
Improvements, at the construction cost shown in the approved Final Cost Estimate
(subject to the provisions of this Work Letter), in accordance with final
Working Drawings and Specifications approved by both Landlord and Tenant.
Landlord shall pay towards the final construction costs (“Completion Cost”) as
incurred a maximum of Two Million Six Hundred Sixty-Five Thousand and Five
Dollars ($2,665,005.00) (“Landlord Contribution”), based on $35.00 per rentable
square foot of the Premises, and Tenant shall be fully responsible for the
remainder (“Tenant Contribution”). Tenant shall be allowed to utilize up to
Twenty Dollars ($20.00) per rentable square foot of the Landlord Contribution
towards a rent credit through June 30, 2020. Tenant understands and agrees that
any portion of the Landlord Contribution not utilized by Tenant by December 31,
2021, shall inure to the benefit of Landlord and Tenant shall not be entitled to
any credit or payment. B. The Completion Cost shall include all reasonable
direct costs of Landlord in completing the Tenant Improvements, including but
not limited to the following: (i) payments made to architects, engineers,
contractors, subcontractors and other third party consultants in the performance
of the work, (ii) permit fees and other sums paid to governmental agencies,
(iii) costs of all materials incorporated into the work or used in connection
with the work, and (iv) keying and signage costs. The Completion Cost shall also
include an administrative/supervision fee to be paid to Landlord in the amount
of three percent (3%) of all such hard and soft costs. C. Prior to start of
construction of the Tenant Improvements, Tenant shall pay to Landlord the amount
of the Tenant Contribution set forth in the approved Final Cost Estimate. In
addition, if the actual Completion Cost of the Tenant Improvements is greater
than the Final Cost Estimate because of modifications or extras requested by
Tenant and not reflected on the approved working drawings, or because of delays
caused by Tenant, then if there is any unused portion of the Landlord
Contribution, Tenant shall pay to Landlord, within ten (10) business days
following submission of an invoice therefor, all such additional costs,
including any additional architectural fee. If Tenant defaults in the payment of
any sums due under this Work Letter, Landlord shall (in addition to all other
remedies) have the same rights as in the case of Tenant’s failure to pay rent
under the Lease. IOPLEGAL-4-44 5/11/18 - Lease 231700, Amendment 247645 - 4.1 2



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624010.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 EXHIBIT B FIRST RIGHT
SPACE 4350 La Jolla Village Drive Suites 800, 850, 888 IOPLEGAL-4-44 5/11/18 -
Lease 231700, Amendment 247645 - 4.1 3



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624011.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 EXHIBIT C MUST TAKE
SPACE 4350 La Jolla Village Drive Suite 450/460 IOPLEGAL-4-44 5/11/18 - Lease
231700, Amendment 247645 - 4.1 4



--------------------------------------------------------------------------------



 
[bofiholdinginc683421a624012.jpg]
DocuSign Envelope ID: E236926E-427C-4454-8D70-158A10337DC1 EXHIBIT D EXPANSION
SPACE 4350 La Jolla Village Drive Suite 500 IOPLEGAL-4-44 5/11/18 - Lease
231700, Amendment 247645 - 4.1 5



--------------------------------------------------------------------------------



 